Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 6/9/2022.
Claims 1-34 are rejected. 
Response to Arguments
Applicant arguments, dated 6/9/2022 have been fully considered. 
Regarding USC 103 rejection, applicant argues on page 11-13 that, combination of references does not teach – 
A - ‘determining a second similarity between the feature vector and generalized feature vectors included in a generalized user model corresponding to generalized users .. and the second similarity‘.  
In summary applicant argues that combination of references fail to teach above claimed limitation of claim 1, 13, 21, 30 and 33. 
Examiner does not find argument persuasive. 

For argument A – examiner describes that – Pendyala teaches in Fig 3 – element 308 para 69-72 teaches audio signal parameters for user authentication such as based on multiple parameters such as liveliness and keyword data model (audio signal), and finally user speech verifier, in summary – three parameters. 
 
Examiner interprets that broad interpretation of claim terms of ‘feature vector and similarity‘ are broadly interpreted as parameters which are compared for user authentication / verification. Thus Pendalya Fig 3 teaching multiple parameters for user verification teaches first similarity of liveliness, second similarity of keyword, third similarity of speech verifier which covers claimed limitation. Examiner further notes to kindly include or explain in details claim terms such as ‘similarity (first and second) or generalized vector’, for examiner interprets generalized vector as baseline criteria for user verification and parameters can be first / second similarities. 
Thus examiner concludes that combination of reference teaches argument A. 
Therefore examiner summarizes that combination of references covers argument A by attorney. 
Any objections or rejections not set forth below have been withdrawn.  
Examiner is open for phone call interview to discuss further with applicant’s representative for the purpose of compact prosecution. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-34 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2019/0304472 to Pendyala et al. (hereinafter known as "Pendyala”) and U.S. Publication 2015/0249664 to Talhami et al. (hereinafter known as "Talhami”).

As per claim 1 Pendyala teaches a user verification method comprising: 
determining a first similarity between the feature vector and an enrolled feature vector enrolled for user verification (Pendyala teaches in Fig 3 – element 306 para 68-71 teaches audio signal parameters for user authentication such as first parameter – liveliness and second parameter such as keyword data model (audio signal)); 
determining a second similarity between the feature vector and generalized feature vectors included in a generalized user model corresponding to generalized users (Pendyala teaches in Fig 3 – element 308 para 69-72 teaches audio signal parameters for user authentication such as first parameter – liveliness and second parameter such as keyword data model (audio signal). Second parameter being user speech verifier covers claimed limitation); and 
generating a verification result of the user based on the first similarity and the second similarity (Pendyala teaches in Fig 3 – element 312 para 71-73 teaches user authentication to prevent false authentication based on detecting of user verification based on output signal and authorized signal).  
Pendyala does not teach however Talhami teaches, 
generating a feature vector corresponding to a user based on input data corresponding to the user (Talhami para 54 teaches vectors generated of audio / voice signals for user voiceprint authentication).  
Pendyala teaches multiple parameters of audio signal including liveliness data and spoken speech to perform user verification (abstract and Fig 1 – 3). Pendyal does not teach however Talhami teaches generation of vectors based on audio signals (voice signals) (Talhami para 54 and Fig 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Pendyala of user authentication based on speech verification parameter(s) with the invention of Talhami to generate audio signals vectors. The motivation for doing so would be enhance voice authentication model with secure access model to increase voiceprint acoustic parameters and vectors (para 2-3). 

As per claim 2 combination of Pendyala – Talhami teaches, the user verification method of claim 1, wherein the generalized user model comprises feature clusters obtained by clustering the generalized feature vectors corresponding to the generalized users (Talhami Fig 2 elements 102, 124 and 122 where Identify management, voiceprint database, voice file database are interpreted as clusters for vector generation and as described in para 47-48).
As per claim 3 combination of Pendyala – Talhami teaches, the user verification method of claim 2, wherein the determining of the second similarity comprises: selecting a portion of the feature clusters as a representative feature cluster based on a similarity between the feature vector and each of the feature clusters (Talhami para 48 where sample of acoustic characteristics are used for audio vector generation (para 54); and 
determining the second similarity based on a similarity between the feature vector and the representative feature cluster (Talhami para 48 and 54  where sample of acoustic characteristics are used for audio vector generation).
As per claim 4 combination of Pendyala – Talhami teaches, the user verification method of claim 1, wherein the determining of the second similarity comprises determining the second similarity based on a Gaussian mixture model (GMM) comprising the feature vector and Gaussian distributions, and the Gaussian distributions correspond to a distribution of generalized feature vectors representing the generalized users (Talhami para 38, 54 and 60 teaches GMM Gaussian Mixture Model with feature vectors of length T and other mathematical parameters).
As per claim 5 combination of Pendyala – Talhami teaches, the user verification method of claim 1, wherein the determining of the second similarity comprises determining the second similarity using a neural network trained to output a similarity between a network input and the user model (Pendyala para 5, 44 teaches different types of network including neural network and Fig 3 and 4 teaches element 116 output of verified authentication result from user voiceprints).
As per claim 6 combination of Pendyala – Talhami teaches, the user verification method of claim 1, wherein the generating of the feature vector comprises generating the feature vector by extracting features from the input data using a neural network trained to extract features from an input (Pendyala para 5, 44 teaches different types of network including neural network and Fig 3 and 4 teaches element 116 output of verified authentication result from user voiceprints)..
As per claim 7 combination of Pendyala – Talhami teaches, the user verification method of claim 1, wherein the generating of the verification result of the user comprises: 
determining a confidence score based on the first similarity and the second similarity; and obtaining the verification result of the user by comparing the confidence score and a threshold (Pendyala para 25 teaches threshold score for each frequency and parameter such as liveliness, speech and keyword parameters).
As per claim 8 combination of Pendyala – Talhami teaches, the user verification method of claim 7, wherein the confidence score increases in response to an increase in the similarity between the feature vector and the enrolled feature vector and decreases in response to an increase in the similarity between the feature vector and the generalized user model (Pendyala para 25 teaches threshold score for each frequency and parameter such as liveliness, speech and keyword parameters).
As per claim 9 combination of Pendyala – Talhami teaches, the user verification method of claim 1, wherein the generating of the verification result of the user comprises: determining a threshold based on the second similarity; and 
generating the verification result of the user by comparing a confidence score corresponding to the first similarity and the threshold (Pendyala para 39 teaches keyword and other parameter’s matching with authorized user credentials).
As per claim 10 combination of Pendyala – Talhami teaches, the user verification method of claim 9, wherein the threshold increases, in response to an increase in the similarity between the feature vector and the generalized user model (Pendyala para 25 teaches threshold score for each frequency and parameter such as liveliness, speech and keyword parameters).
As per claim 11 combination of Pendyala – Talhami teaches, the user verification method of claim 1, wherein the first similarity increases in response to a decrease in a distance between the feature vector and the enrolled feature vector, and the second similarity increases in response to a decrease in a distance between the feature vector and the user model (Pendyala para 25 and 39 teaches comparison and matching of threshold score for each frequency and parameter such as liveliness, speech and keyword parameters).
Claim 12,
Claim 12 is rejected in accordance with claim 1.


As per claim 13 Pendyala teaches a speaker verification method comprising: 
determining a first similarity between the feature vector and an enrolled feature vector enrolled for user verification (Pendyala teaches in Fig 3 – element 308 para 69-72 teaches audio signal parameters for user authentication such as first parameter – liveliness and second parameter such as keyword data model (audio signal). Second parameter being user speech verifier covers claimed limitation); 
determining a second similarity between the feature vector and a user model corresponding to generalized users (Pendyala teaches in Fig 3 – element 308 para 69-72 teaches audio signal parameters for user authentication such as first parameter – liveliness and second parameter such as keyword data model (audio signal). Second parameter being user speech verifier covers claimed limitation); and 
generating a verification result of the user based on the first similarity and the second similarity (Pendyala teaches in Fig 3 – element 312 para 71-73 teaches user authentication to prevent false authentication based on detecting of user verification based on output signal and authorized signal).  
Pendyala does not teach however Talhami teaches, 
generating a feature vector corresponding to a user based on input data corresponding to the user (Talhami para 54 teaches vectors generated of audio / voice signals for user voiceprint authentication).  
Pendyala teaches multiple parameters of audio signal including liveliness data and spoken speech to perform user verification (abstract and Fig 1 – 3). Pendyal does not teach however Talhami teaches generation of vectors based on audio signals (voice signals) (Talhami para 54 and Fig 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Pendyala of user authentication based on speech verification parameter(s) with the invention of Talhami to generate audio signals vectors. The motivation for doing so would be enhance voice authentication model with secure access model to increase voiceprint acoustic parameters and vectors (para 2-3). 

As per claim 14 combination of Pendyala – Talhami teaches, the speaker verification method of claim 13, wherein the enrolled feature vector is based on speech data input by an enrolled user (Pendyala para 20 teaches user speech verification based on user audio signal).
As per claim 15 combination of Pendyala – Talhami teaches, the speaker verification method of claim 14, wherein the feature vector comprises information for identifying the user, and the enrolled feature vector comprises information for identifying the enrolled user (Pendyala para 20 and 33 teaches user speech verification based on user audio signal and authorized user audio saved parameters).
As per claim 16 combination of Pendyala – Talhami teaches, the speaker verification method of claim 13, wherein the generalized user model comprises feature clusters obtained by clustering the generalized feature vectors corresponding to the generalized users (Talhami para 48 and 54  where sample of acoustic characteristics are used for audio vector generation).
As per claim 17 combination of Pendyala – Talhami teaches, the speaker verification method of claim 13, wherein the determining of the second similarity comprises determining the second similarity based on a Gaussian mixture model (GMM) comprising the feature vector and Gaussian distributions and the Gaussian distributions correspond to a distribution of generalized feature vectors representing the generalized users (Talhami para 38, 54 and 60 teaches GMM Gaussian Mixture Model with feature vectors of length T and other mathematical parameters).
As per claim 18 combination of Pendyala – Talhami teaches, the speaker verification method of claim 13, wherein the determining of the second similarity comprises determining the second similarity using a neural network trained to output a similarity between a network input and the user model (Pendyala para 5, 44 teaches different types of network including neural network and Fig 3 and 4 teaches element 116 output of verified authentication result from user voiceprints)..
As per claim 19 combination of Pendyala – Talhami teaches, the speaker verification method of claim 13, wherein the generating of the verification result of the user comprises: determining a confidence score based on the first similarity and the second similarity; and 
obtaining the verification result of the user by comparing the confidence score and a threshold (Pendyala para 25 teaches threshold score for each frequency and parameter such as liveliness, speech and keyword parameters).
As per claim 20 combination of Pendyala – Talhami teaches, the speaker verification method of claim 13, wherein the generating of the verification result of the user comprises: 
determining a threshold based on the second similarity; and generating the verification result of the user by comparing a confidence score corresponding to the first similarity and the threshold (Pendyala para 25 teaches threshold score for each frequency and parameter such as liveliness, speech and keyword parameters).
Claim 21,
Claim 21 is rejected in accordance with claim 1.

Claim 22,
Claim 22 is rejected in accordance with claim 2.

Claim 23,
Claim 23 is rejected in accordance with claim 3.

Claim 24,
Claim 24 is rejected in accordance with claim 4.

Claim 25,
Claim 25 is rejected in accordance with claim 5.
Claim 26,
Claim 26 is rejected in accordance with claim 6.

Claim 27,
Claim 27 is rejected in accordance with claim 7.

Claim 28,
Claim 28 is rejected in accordance with claim 9.

 As per claim 29 combination of Pendyala – Talhami teaches, the apparatus of claim 21, further comprising a memory storing instructions that, when executed, configures the processor to generate the feature vector, to determine the first similarity, to determine the second similarity, and to generate the verification result (Pendyala teaches in Fig 3 – element 308 para 69-72 teaches audio signal parameters for user authentication such as first parameter – liveliness and second parameter such as keyword data model (audio signal). Second parameter being user speech verifier covers claimed limitation and Fig 3 – element 312 para 71-73 teaches user authentication to prevent false authentication based on detecting of user verification based on output signal and authorized signal).
Claim 30,
Claim 30 is rejected in accordance with claim 13.

Claim 31,
Claim 31 is rejected in accordance with claim 14.

Claim 32,
Claim 32 is rejected in accordance with claim 29.

Claim 33,
Claim 33 is rejected in accordance with claim 1.

Claim 34,
Claim 34 is rejected in accordance with claim 7.

Conclusion 

Claims 1-34 have been rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431